                                                                                                     •^{v\S'.OG?oo9-^1

AO 442 (12/85) Wammt forAmst                                                                         fJj^4H8FFlCE
                                                                                                          aS.D.C.- Atlanta
                               UNITED STATES DISTRICT COURT                                           RECH
                               NORTHERN DISTRICT OF GEORGIA                                           -Sy.USI




                                                                                                        JAMES N.^
                                                                                                     By^'VI" \'       Deputy Clerk

         UNITED STATES OF AMERICA,                                              WARRANT FOR ARREST

             vs.


                                                                                CASE NO. L21-CR-064
         YUN JAE MOON

         AGENT TO ARREST

To: The United States Marshal
         and any Authorized United States Officer



           YOU ARE HEREBY COMMANDED to arrest YUN JAE MOON and bring him or her forthwith
to the nearest magistrate to answer a(n)


S Indictment D Information D Complaint D Order of Court D Violation Notice D Probation Violation Petition


Charging him or her with (brief description ofoffense): Conspiracy to Commit Wire Fraud.

in violation of Title 18, United States Code, Section(s) 371


JAMES N. HATTEN                                                 Clerk. U.S. District Court
Name of Issuing Officer                                        Title of Issuing Officer



  s/Cynthia Mercado                                            February 18,2021 at Atlanta, Georgia
Signature of Issuing Officer                                   Date and Location




Bail Fixed at $_                                               By:_
                                                                          Name of Judicial Officer




                                                    RETURN

This warrant was received and executed with the arrest of the above-named defendant at:




Date Received: 0^ -1<?' D^?^ (                                        f- ^mk/ 1^)jA
                                                               Name and Title of Arresting Officer



Date of Arrest: O^L ~ I ^ ' ^2 (
                                                               Signature of Arresting Officer
